Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 1 of 16




              EXHIBIT A
Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 2 of 16
                                                                   1


                UNITED STATES DISTRICT COURT

                  DISTRICT OF CONNECTICUT




BASEL M. SOUKARIEH                      :

     Plaintiff                          :     NO:3:19-cv-01147

(JAB)

           V.                           :

DAVID ANDRZEJEWSKI                      :   November 17, 2020
    Defendant                           :




        Remote Deposition of BASEL M. SOUKARIEH

 APPEARING REMOTELY FROM BARKHAMSTED, CONNECTICUT

                   November 17, 2020

                         10:00 a.m.




REPORTED BY:

Donna L. Oliver

APPEARING REMOTELY FROM WATERBURY, CONNECTICUT




          GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 3 of 16
                                                                        2


 1   REMOTE APPEARANCES:

 2   For the Plaintiff:
         John R. Williams & Associates, LLC
 3       51 Elm Street, Suite 409
         New Haven, CT 06510
 4            BY: JOHN R. WILLIAMS, ESQ.

 5   For the Defendant:
         Office of Corporation Counsel
 6       City of Waterbury
         235 Grand Street
 7       Waterbury, CT 06702
              BY: JOSEPH A. MENGACCI, ESQ.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



               GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 4 of 16
                                                                        20


 1   July 25, 2019 by Attorney Williams on your behalf.

 2   Does this look at all familiar to you?               In other

 3   words, have you seen it before?

 4           A.    Yes.

 5           Q.    Okay.     And did you -- I want to ask you

 6   some questions about some of the things that are

 7   stated here.       In Paragraph 6 it says that "At

 8   approximately 8:43 p.m. on November 12, 2018, the

 9   plaintiff" -- that's you -- "was lawfully

10   operating his motor vehicle in the vicinity of

11   Hillside Avenue and Pine Street in Waterbury."                  Do

12   you agree with that?

13           A.    Yes.

14           Q.    Okay.     And 7 says, "At that said time

15   and location" -- this is paragraph 7 -- "without

16   any reason or justification whatsoever, the

17   defendant" -- that's the police officer that you

18   sued here, Police Officer Andrzejewski --

19   "approached the plaintiff's vehicle and ordered

20   him to turn off the engine."            Do you agree with

21   that?

22           A.    He did not tell me to turn off the

23   engine.

24           Q.    Okay.     So you don't agree that he

25   ordered you to turn off the engine?



               GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 5 of 16
                                                                        21


 1           A.    No.

 2           Q.    Okay.     And then it says he forcibly

 3   removed you from his car, meaning your car.                Do

 4   you agree or disagree with that?

 5           A.    Agree.

 6           Q.    Agree.     Okay.    At the time that you were

 7   forcibly removed from your car, was your car still

 8   running?     Was the engine on?

 9           A.    Yes.

10           Q.    Yes?     I'm sorry, I couldn't hear your

11   answer, sir.

12           A.    I can't hear you.

13           Q.    Can you hear me now?

14           A.    Yes.

15           Q.    Okay.     So it says that you were forcibly

16   removed from your car.           And you told me you agree

17   that that is a true statement, correct?

18           A.    Yes.

19           Q.    All right.      And at the time he forcibly

20   removed you from your car, the engine was still

21   running, correct?

22           A.    Yes.

23           Q.    And what type of transmission did you

24   have on that vehicle?         Was it standard or

25   automatic?



               GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 6 of 16
                                                                        23


 1           A.    Basically exactly what happened that

 2   day, I have my phone in the position in the

 3   windshield like now, and I have my phone in

 4   navigation; I'm going to certain location in

 5   Waterbury.      So I pass the stop sign and I'm

 6   looking at my navigation, GPS, and I see it's not

 7   moving, so it's got, like, freeze.             So I do not

 8   want to touch my phone at the time I'm driving.                    I

 9   pull over to side, and I have my hand on the

10   wheel, and I'm doing the navigation.              Immediately

11   I hear hard knocking on my window.             I cannot see

12   to outside because the bright of the phone come in

13   my face.     So when you are in a light area and you

14   look outside to the dark, you cannot see clearly.

15   So I'm looking at the side, and I see a police

16   officer at my window side.           Immediately I open the

17   window with a smile on my face and I say, "Hi,"

18   and immediately he go, "You driver's license," in,

19   like, a screaming way.          Do you see me now?

20           Q.    Yes.

21           A.    Immediately I have my driver's license

22   right here, which you could see.             Here I keep

23   driver's license and my bank card with it all the

24   time and also my gun permit, my pistol permit.

25   Immediately I said "Hi," and he said, "Driver's



               GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 7 of 16
                                                                        24


 1   license."      And I open up and I hand him the police

 2   officer my license and my pistol permit.

 3           Q.    Okay.     So just for the record, because

 4   it doesn't pick up what you're showing us.                You're

 5   telling us that you keep your license and your

 6   pistol permit attached to the driver's side visor

 7   of your vehicle; is that correct?

 8           A.    Correct.

 9           Q.    Okay.     And so when the officer tapped on

10   the window, you rolled down your window.               Did he

11   ask you at that point for your license?

12           A.    Immediately, yes.        Like when he say it,

13   he say it in a loud voice, as you feel he's

14   talking to someone, like, couple hundred feet away

15   from him.      So I immediately, when my window half

16   down, I smile to him and say "Hi," and he say,

17   "Your license."       I grab it, hand it to him.           At

18   that time when he reach it, with his other hand he

19   open the door and say, "Come out."             I'm, like,

20   "What's going on?"        And then he start forcing me

21   to leave the car.

22           Q.    Okay.     So let me just understand the

23   sequence of events.         You're in a stopped position

24   on the side of the roadway.           Do you know what

25   street you were on at that point?



               GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 8 of 16
                                                                        25


 1            A.   I really forget the street, but I know

 2   the location real well.

 3            Q.   Okay.     According to what is in your

 4   lawsuit, it says it's in the vicinity of Hillside

 5   Avenue and Pine Street in Waterbury.              Would you

 6   agree with that?

 7            A.   Yes.

 8            Q.   Okay.     So you were in a stopped

 9   position, the motor was running, and the car was

10   in "drive," correct?

11            A.   Correct.

12            Q.   And the reason that you stopped at that

13   point is because the GPS which was on your

14   telephone and located on the dashboard had frozen?

15            A.   Yes, sir.

16            Q.   Okay.     And so what were you attempting

17   to do?     Were you attempting to get it unfrozen or

18   what --

19            A.   Basically, you just re-click the button,

20   restart calculate.

21            Q.   Okay.     So did you re-click the button

22   and were waiting for it to recalculate?

23            A.   Exactly.

24            Q.   Okay.     And as it was doing that, is that

25   when the police officer appeared at your window?



               GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 9 of 16
                                                                        26


 1           A.    Yes.

 2           Q.    Okay.     So after you hand him your

 3   license and gun permit, at that point he

 4   immediately opens your door and reaches in and

 5   tries to remove you from your car?

 6           A.    Yes.

 7           Q.    And at the point he tried to remove you

 8   from your car, you still had your lap belt on?

 9           A.    Yes.

10           Q.    Your seatbelt.       Okay.     And so what

11   happened next, sir?

12           A.    Basically, he tried to reach me, to push

13   me out.      He grabbed me from my shoulder, shirt,

14   and tried to remove me, which, again, I have my

15   seatbelt, and as you know, seatbelt is two pieces,

16   one that come to the chest, one that come into the

17   waist, so it's no way for someone to leave the

18   seat without unlock the seatbelt.             So I'm halfway

19   out and I'm trying to say, "Hold on, I have

20   seatbelt," a seatbelt, with my back bothering me a

21   lot.    I have a hernia disc in my back, I have two

22   hernia discs, so when you sit me in a certain

23   position, it's not comfortable for me, it would

24   cause a lot of pain to me.           So I'm trying to be

25   polite to him at the same time I'm in pain.                So



               GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 10 of 16
                                                                         29


 1    going on?     Hold on?"      I'm bending down toward him,

 2    and he try, like, to push me more or to pull me to

 3    him, actually, more, and my seatbelt is still

 4    locked.      So I manage to put the car in park to

 5    secure myself in the car, and I manage to unlock

 6    my seatbelt.      Then in that time he's not

 7    understanding this person who he try to drag from

 8    the car is locked with the seatbelt or secured

 9    still with the seatbelt.          So when he see seatbelt

10    going out, he put in his hand inside my left leg,

11    in between my leg and down, and kind of like pull

12    me toward him until I release my leg from the car

13    because my top body was outside, my bottom body

14    still in the car, and I am still sitting in my

15    seat, in the driver's seat.

16            Q.    Okay.    Now, sir, when you handed the

17    officer your driver's license and your pistol

18    permit, did you say anything to him about the fact

19    that you had your pistol on you?

20            A.    I say it, "That's including my pistol

21    permit."     But the thing, he do not give me chance

22    to talk.     Like a person, he do not want to hear

23    me.   It's the same when you -- when an adult or a

24    teacher in a school see student did something bad

25    and the teacher want to yell at the student or



                GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 11 of 16
                                                                         30


 1    parents want to yell at the child.             We do not want

 2    to hear you, you just got to hear me.              So his

 3    voice is very loud.        And usually I'm respectable

 4    to anybody, not only the police officer.               I do not

 5    like to speak loudly to anybody.            So his words

 6    then kind of like, again, someone injecting

 7    himself with some stuff to be hyper more, to make

 8    things go bigger or to have a big issue.

 9                   Again, it's the same when a police

10    officer tries to grab someone, criminal run away

11    from, and they bothering them or they shooting an

12    officer or something like that.            That's how I felt

13    he's after.      Like I said, I'm doing something

14    huge, bad, so I deserve get this type of

15    treatment?

16            Q.    Okay.    Let me ask you this question:

17    You handed him your license and your pistol

18    permit.      I assume that you handed him your pistol

19    permit because you were in possession of your

20    pistol, correct?

21            A.    Yes, sir.

22            Q.    Okay.    And did the officer ever ask you

23    if, in fact, you were in possession of your

24    pistol?

25            A.    No.



                GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 12 of 16
                                                                         32


 1    permit, I have a pistol on me."            But he do not

 2    want to hear me.       He's going -- he's going -- I

 3    don't know how to explain it, I do not want to go

 4    to personal things, but if I want to -- if I'm

 5    thinking between me and myself, this person is not

 6    normal.

 7            Q.    Okay.

 8            A.    This person was upset, mad, very angry,

 9    very active, very violent in a way how he deal

10    with others.

11            Q.    Okay.    And, sir, at that point when you

12    indicated to the officer that you had the pistol

13    on you, did you indicate where it was on you?

14            A.    Basically I don't because when he take

15    me out and I am out, he grab my both hands, put

16    the handcuff on me, push me to the car -- his hand

17    is very heavy on me -- putting his hand in my

18    back, and I'm kind of stuck to my car, and my

19    pistol in the position where it's in the door, so

20    he see the pistol.        But basically what he's

21    concentrating on -- I remember his word exactly --

22    "Where's the prostitute?          Where's the drugs?"

23            Q.    "Where's the prostitute" and "Where's

24    the drugs?"

25            A.    Yeah.    He keep repeating those multi



                GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 13 of 16
                                                                         35


 1    sometime I been in Stamford, you know what I mean?

 2             Q.   Yes.     Okay.    So let me get back to the

 3    gun for a second.        You told the officer that you

 4    had a gun, you gave him your gun permit along with

 5    your license, and the gun you indicated was

 6    located in your driver's side door?

 7             A.   Yes.

 8             Q.   Okay.     So just explain to me, like,

 9    there's an area in most car doors where you can

10    place certain items.           Is that where it was, in

11    there?

12             A.   Yes.

13             Q.   Okay.     Was the gun ever in your

14    waistband?

15             A.   No.

16             Q.   No.     Okay.    So after the officer takes

17    you out of the car, puts you into handcuffs, he

18    then places you up against your car?

19             A.   He force me also up against my car.             He

20    keep holding me in one hand, like he open his hand

21    wide in the middle of my back, pushing me to my

22    car, open my leg, that way I do not move, and he

23    start reaching to my pocket.

24             Q.   Okay.     And were you facing your car?

25             A.   Yes.



                GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 14 of 16
                                                                         36


 1            Q.    Okay.    And did he basically give you a

 2    pat-down?

 3            A.    What do you mean, "pat-down"?

 4            Q.    "Pat-down," he brought his hands along

 5    your body to see if you had any weapons or

 6    contraband?

 7            A.    He did it, and also he put his hand

 8    inside my pocket.

 9            Q.    Inside your pocket?

10            A.    Yes.

11            Q.    Okay.    And was there anything in your

12    pockets?

13            A.    Basically, in a normal human being, you

14    have some stuff in my pocket.           He reach, it's some

15    money there, I have a flash drive, which that's

16    my -- my use things there, because my dad passed

17    away, and I have a video and picture of him -- I

18    lost it -- I have some receipt in my pocket, and

19    also -- he take everything out of my pocket.                And

20    also he say, "Here we go, we find out the drugs."

21    What's the drugs he meaning?           I have a heart

22    issue, and that's the medication I keep on me.

23    I'm not sure if you can see it.

24            Q.    What's the name of the medication?             Is

25    that nitroglycerin?



                GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 15 of 16
                                                                         37


 1             A.    Nitroglycerin, exactly.         It's a small

 2    bottle.       I keep it in my pocket 24/7, in case

 3    something happen to me.         And he say, "That's the

 4    drugs."       I'm like, "That's for my heart."          I don't

 5    know what the word he said to me, just like he

 6    need me to be quiet or something like that, and

 7    I'm, like -- I was talking to myself -- I better

 8    to shut my mouth off because I do not need an

 9    issue with him, let him do what he want to do.

10             Q.    Okay.   So he then -- did he handcuff you

11    before he began to search you?

12             A.    Yes.

13             Q.    And after he searched you, according to

14    what's here in the complaint, he put you in the

15    back seat of the police cruiser?

16             A.    No, you cannot call it "he put."           When

17    you grab something or if you grab a child or you

18    grab someone, you want to put them, you put them

19    at the seat, so you seat someone, but when you

20    have a bag of trash and you are near the dumpster,

21    you don't care about bag of trash, you throw it.

22                    So what he did, he opened the back door

23    of his car -- after he search me, he ask me

24    where's the prostitution, he ask me where the

25    drugs.    He cannot find nothing in my pocket except



                GERSON REPORTING SERVICE (203) 754-2024
     Case 3:19-cv-01147-JBA Document 20-3 Filed 12/31/20 Page 16 of 16
                                                                         38


 1    money, some receipt and my heart, legal

 2    medication.      When he take me there, he put his

 3    hand in the top of my head, bend me down and push

 4    me to inside his car.         So when I was in his car in

 5    the back seat -- the back seat it's a plastic,

 6    it's not like regular car, and I wasn't know that

 7    to that time, so my head, it's giving far to left

 8    or right-hand side between the front seat, the

 9    passenger seat, in between the seat there, and my

10    back bending, so I'm bending like someone -- it's

11    the same if someone want to hide in the back seat

12    area, down not in the seat, in the floor.                 And I

13    keep screaming to him, "My back killing me, my

14    back killing me."        What he did is, he grab me from

15    the handcuff, which that's a lot of pain to me, he

16    grab me and pull me back.          He's supposed to help

17    me from my shoulder or go around the car and say,

18    "Sorry, wait a minute, it's whatever."              No.     He

19    just push me and he grab me back, try to

20    straighten me up.        But he straighten me halfway

21    and left me.

22            Q.    Okay.    So you agree that you were still

23    in handcuffs and he placed you in custody in the

24    back seat of the police cruiser?

25            A.    Yes, sir.



                GERSON REPORTING SERVICE (203) 754-2024
